Citation Nr: 0739942	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbosacral strain, 
claimed as arthritis, to include as secondary to service 
connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The veteran served on active duty from September 1987 to 
December 1987, and from November 1996 to November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied the veteran's claim of 
entitlement to service connection for a chronic lumbosacral 
strain, claimed as arthritis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that two letters are of record from a private 
physician, Dr. Irizarry.   This physician has indicated that 
he has treated the veteran since June 2004 for his back 
condition, and believes that the veteran's back condition is 
related to his service connected ulcerative colitis.  
However, there are no treatment records from this physician 
associated with the veteran's claims file.  As there are 
outstanding treatment records relevant to the adjudication of 
the veteran's claim that have not been associated with the 
veteran's claims file, the Board finds it must remand this 
claim so that these records may be associated with the claims 
file, and considered by the RO in the first instance.

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and request that 
the provide the names and addresses of 
all health care providers who have 
treated him for any back condition 
since service.  After obtaining any 
relevant releases, please associate all 
relevant records with the veteran's 
claims folder, to include all treatment 
records from Dr. Jose Irizarry, and a 
report of MRI performed in April 2005.  

2.	After the above development is 
completed, the RO should readjudicate 
the claim of entitlement to service 
connection for a back disability.  If 
any available benefit is denied, the 
veteran should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



